In re: Westside Habilitation Center, Defendant and Third Party Plaintiff, Joe E. *969Fryar, Plaintiff, Swink & Co., Intervenor, Town of Cheneyville, Intervenor and Rap-ides Development Corporation, Intervenor, applying for writs of Certiorari or Review, to the Court of Appeal, Third Circuit, Number 82-586; Parish of Rapides, 9th JDC, Number 124,203.
Denied.
MARCUS, J., would grant the writ, reverse the ruling of the court of appeal, and remand the case to the court of appeal to act on the merits of whether or not the trial judge properly granted a mandatory injunction in this case.